

image02.jpg [image02.jpg]

DCP Midstream, LP
2016 Long-Term Incentive Plan
Form of Strategic Performance Unit Award Agreement


Awardee:  __________
Award Date:   __________
(also known as Grant Date)
Performance Period:  __________


1.Award of Strategic Performance Units (also known as Grant). DCP Services, LLC
(the “Company”) hereby grants to you Performance Awards hereafter referred to as
Strategic Performance Units (“SPUs”) allocated as __________ DCP common units
under the DCP Midstream, LP Long-Term Incentive Plan (the “Plan”) on the terms
and conditions set forth herein. The number of SPUs has been determined based on
the average closing price of the DCP common units during the last twenty trading
days immediately prior to the Performance Period Date and includes a tandem
Dividend Equivalent Right (“DER”) grant with respect to each SPU. The Company
will establish a DER bookkeeping account for you with respect to each SPU
granted that shall be credited with an amount equal to the cash dividends,
expressed in US dollars, made during the Performance Period with respect to the
DCP common units. Unless otherwise defined herein, terms used, but not defined,
in this Award Agreement shall have the same meaning as set forth in the Plan.
2.Performance Goals and Vesting. The SPUs are considered “Vested” once they are
no longer forfeitable. The SPUs granted hereunder shall become Vested only if
(i) the performance goals set forth in the “Performance Schedule” attached
hereto are achieved at the end of the Performance Period and (ii) you have not
ceased to be an Employee for any reason (a “Termination of Service”) prior to
the end of the Performance Period, except as provided in Paragraph 3 below. To
the extent the performance goals are not achieved, the SPUs shall be forfeited
automatically at the end of the Performance Period without payment.
3.Contingent Vesting Events. You may become contingently Vested prior to the end
of the Performance Period as provided below, but unless the performance goals
for the Performance Period are achieved, you will not become entitled to a
payment with respect to SPUs.
(a) Death, Disability, Retirement or Layoff. If you incur a Termination of
Service after the first anniversary of your initial Award Date for the year as a
result of your death, disability, Retirement or layoff, a percentage of your
SPUs will become contingently Vested in a pro-rata share (rounded to the nearest
whole SPU) based on the number of days in the Performance Period that have
lapsed through the date of your Termination of Service over the total number of
days in the Performance Period. The number of your SPUs that do not become
contingently Vested as provided above will be forfeited automatically on the
date of your Termination of Service without payment.
(b) Other Terminations of Service. If your Termination of Service occurs prior
to the end of the Performance Period for any reason other than as provided in
Paragraph 3(a) above, all of your SPUs and DERs shall be forfeited without
payment automatically upon the date of your Termination of Service.
4.Payments.
(a) SPUs. As soon as administratively practicable after the last day of the
Performance Period the Committee will determine whether, and the extent to
which, the performance goals set forth on the Performance Schedule have been
achieved and the number of your SPUs that have become Vested as a result of such
achievement. The Company will then pay you in cash an amount equal to the



--------------------------------------------------------------------------------



average closing price of your Vested SPUs based on the last twenty trading days
immediately prior to the end of the Performance Period, less any taxes the
Company is required to withhold from such payment. Payment will be made as soon
as practicable after the end of the Performance Period, but no later than 2½
months following the end of the calendar year in which the Performance Period
terminates, less all applicable taxes required to be withheld therefrom, unless
deferred into the Executive Deferred Compensation Plan in accordance with Code
Section 409A.

(b) DERs. As soon as administratively practicable after the end of the
Performance Period (but no later than 2½ months following the end of the Plan
year in which the Performance Period terminates), the Company shall pay you in
cash, with respect to each SPU that became Vested at the end of the Performance
Period, an amount equal to the DERs credited to your DER account during the
Performance Period with respect to such Vested SPUs, less any taxes the Company
is required to withhold from such payment.
5.Limitations Upon Transfer. All rights under this Award Agreement shall belong
to you alone and may not be transferred, assigned, pledged, or hypothecated by
you in any way (whether by operation of law or otherwise), other than by will or
the laws of descent and distribution or by a beneficiary designation form filed
with the Company in accordance with the procedures established by the Company
for such designation, and shall not be subject to execution, attachment, or
similar process. Upon any attempt by you to transfer, assign, pledge,
hypothecate, or otherwise dispose of such rights contrary to the provisions in
this Award Agreement or the Plan, or upon the levy of any attachment or similar
process upon such rights, such rights shall immediately become null and void.
6.Binding Effect. This Agreement shall be binding upon and inure to the benefit
of any successor or successors of the Company and upon any person lawfully
claiming under you.
7.Entire Agreement. This Agreement along with the Plan constitutes the entire
agreement of the parties with regard to the subject matter hereof, and contains
all the covenants, promises, representations, warranties and agreements between
the parties with respect to the SPUs granted hereby. Without limiting the scope
of the preceding sentence, all prior understandings and agreements, if any,
among the parties hereto relating to the subject matter hereof are hereby null
and void and of no further force and effect.
8.Modifications. Any modification of this Agreement shall be effective only if
it is in writing and signed by both you and an authorized officer of the
Company.
9.Governing Law. This award shall be governed by, and construed in accordance
with, the laws of the State of Colorado, without regard to conflicts of laws or
principles thereof.
10.Plan Controls. By accepting this Award, you acknowledge and agree that the
SPUs are granted under and governed by the terms and conditions of this Award
Agreement and the Plan, a copy of which has been furnished to you. In the event
of any conflict between the Plan and this Award Agreement, the terms of the Plan
shall control. All decisions or interpretations of the Committee upon any
questions relating to the Plan or this Award Agreement are binding, conclusive
and final on all persons.
        





--------------------------------------------------------------------------------



DCP Services, LLC




By:Name:Title:Awardee Acknowledgement and AcceptanceBy:Name:



Performance Schedule

